UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [X]Definitive Additional Materials []Soliciting Material under ss. 240.14a-12 National Penn Bancshares, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: THIS LETTER WAS SENT TO NATIONAL PENN SHAREHOLDERS WITH THE PROXY STATEMENT April 1, 2011 Dear Fellow Shareholder: I am pleased to announce that on March 16, 2011 National Penn redeemed the entire $150 million of preferred stock issued to the U.S. Treasury under its TARP Capital Purchase Program.As a result, our company has reached yet another important milestone in our corporate history! The TARP investment, which was made in December 2008 in the face of an increasingly challenging economic environment, supported our lending activities and the economic recovery in our region.Our strong balance sheet and fundamentals, as well as our enhanced capital levels including the investment by Warburg Pincus, have enabled us to accelerate the repayment of TARP. The redemption will eliminate $8 million annually in cash preferred dividends and associated expenses. Our repayment of TARP was one of our key strategic objectives in 2011.National Penn is clean, strong and efficient, and remains focused on growing profitability, maintaining solid fundamental performance, further improving asset quality, and growing from a strong balance sheet to enhance shareholder value. Sincerely, Scott V. Fainor President and CEO
